Action commenced in April, 1850, to recover the value of a span of horses, alleged by the plaintiff to have been sold by him to the defendant, which the defendant denied. It appeared, on the trial, that the defendant was a farmer, and that his wife had the principal management of his business, directing what was done on the farm—renting lands, purchasing tools, stock, merchandise, &c., and selling crops, and had once given her own note for articles purchased, which the defendant paid. The purchase of the horses in question was made by the wife on the 5th of October, 1848, for which she gave her own note, at one year, with interest. She said to the plaintiff at the time, that she bought the horses for herself, and that they were hers. They were used on the defendant’s farm, occasionally by the defendant, but generally by his sons, who did most of the work, usually under their mother’s direction, but sometimes directed by the defendant. It did not appear that the wife had any separate estate.
*182The judge, on this state of facts, holding that the wife, on her own account, was the purchaser of the horses, nonsuited the plaintiff.
A new trial was granted, on the ground that the question should have been submitted to the jury, whether the wife did not act, in making the purchase, as the agent of her husband. That the note given was not conclusive evidence to the contrary, and that the act of 1848, in regard to the rights of married women, did not affect the case.
(S. C., 9 N. Y. 205.)